943 F.2d 1476
Zakhar MELKONYAN, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of HHS, Defendant-Appellee.
No. 87-5716.
United States Court of Appeals,Ninth Circuit.
Sept. 26, 1991.

John Ohanian, John Ohanian, Inc., Los Angeles, Cal., for plaintiff-appellant.
Michael R. Power, Asst. Regional Counsel, Dept. of Health and Human Services, San Francisco, Cal., for defendant-appellee.
On Remand from the United States Supreme Court.
Before WALLACE, Chief Judge, CANBY, and TROTT, Circuit Judges.


1
The mandate of the United States Supreme Court certified on July 11, 1991, in Melkonyan v. Sullivan, --- U.S. ----, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991) vacated and remanded the judgment of this court.   Accordingly, we vacate our opinion at 895 F.2d 556 (9th Cir.1990), and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.